Title: From Thomas Jefferson to Alexander Martin, 6 June 1792
From: Jefferson, Thomas
To: Martin, Alexander



Sir
Philadelphia June 6. 1792.

I have the honor to inclose you the copy of a letter recieved from Govr. Blount informing me that there have been divers grants of lands made by your state, since the date of the deed of cession, within the lines ceded thereby, South of the French broad river. As I am unable to judge from his letter whether this has been done by error, or under any claim of right, I must ask the favor of your Excellency to inform me on this subject, in order that proceedings may be instituted for trying the validity of those grants according to law, and in such way as shall be least inconvenient to the grantees. In the mean time the duty incumbent on the Executive to keep the lands belonging to the Union clear of intrusions, has rendered it necessary to desire Govr. Blount to remove any of the grantees who may have taken possession and prevent them in future, till the law shall have pronounced on their rights. If your Excellency will be so good as to favor me with an explanation, if the grants have been erroneously issued perhaps the grantees may surrender their grants, if on a claim of right, and it appears well founded, it may prevent prosecution altogether, there being no desire but to do that, with respect to these grants, which is right. I have the honor to be with great respect Your Excellency’s most obedient & most humble servt.

Th: Jefferson

